Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri,
a la cual se une la Juez Asociada Se-ñora Naveira de Rodón.
Concurro con el dictamen que se anuncia en la senten-cia del Tribunal. Estoy de acuerdo en que no es nulo el Reglamento para la Administración del Plan de Acción Co-rrectiva de la Oficina del Contralor (en adelante Regla-mento) y en que, por ende, tampoco es nula la evidencia obtenida en virtud de su aplicación al caso de autos.
Ello es así por la sencilla razón de que, contrario a lo resuelto por la Comisión para Ventilar Querellas Munici-pales, la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.) no aplica de forma alguna a los reglamentos de la Oficina del Contralor.
Como se sabe, la See. 22 del Art. Ill de nuestra Consti-tución, L.P.R.A., Tomo 1, crea el cargo de Contralor, ads-crito a la Rama Legislativa. In re Ríos, 112 D.P.R. 353, 361 *635(1982); 4 Diario de Sesiones de la Convención Constitu-yente 2588 (1961).
En numerosas ocasiones hemos señalado que “en nues-tro ordenamiento, el cargo de Contralor tiene génesis constitucional. El informe de la Comisión de la Rama Le-gislativa de la Convención Constituyente recomendó su creación como parte de una serie de medidas dirigidas a proveer una sana fiscalización de las cuentas, ingresos y desembolsos gubernamentales. ... Por corresponder esa labor a la función fiscalizadora de la rama legislativa, se asignó el cargo de Contralor a esa rama”. Véanse: E.L.A. v. Asoc. Empleados Obras Púb. Mun., 126 D.P.R. 320 (1990); Zequeira v. Universidad de P.R., 76 D.P.R. 338, 343 (1954); Diario de Sesiones, supra, Vol. 2, págs. 920 y 925.
En vista de lo anterior, es evidente que la Oficina del Contralor no es una “agencia” sujeta a la L.P.A.U. La Ofi-cina del Contralor no es un organismo administrativo como aquellos para cuya regulación se aprobó la L.P.A.U.Q (1)Por ello, no es correcto aplicar al Reglamento en cuestión las normas sobre reglamentos que fija la L.P.A.U.
Por ende, como la L.P.A.U. sencillamente no le aplica a la Oficina del Contralor, erró la Comisión para Ventilar Querellas Municipales al decidir que era nulo el Regla-mento por no haber sido aprobado conforme requiere la L.P.A.U.
— O —

 En efecto, la propia Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico (L.PA.U.) en su Sec. 1.3 (3 L.P.R.A. see. 2102), expresamente excluye de dicha ley a la Asamblea Legislativa.